Citation Nr: 1530357	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-46 535	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected lumbar spine degenerative disc disease with sciatica, rated as 20 percent disabling from March 1, 2009 and rated as 40 percent disabling from June 12, 2009.  

2.  Entitlement to a disability rating in excess of 20 percent for service-connected cervical spine degenerative arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983 and from December 1989 to February 2009.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that rating decision, in pertinent part, the RO granted service connection for degenerative arthritis of the cervical spine and intervertebral disc syndrome, and assigned 10 percent ratings for each of those disabilities, effective from March 1, 2009.  The Veteran disagreed with the initial 10 percent disability ratings assigned for those disabilities; and, she also claimed entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  

In a November 2010 rating decision, the RO granted entitlement to a TDIU; increased the 10 percent rating to 40 percent for the service-connected lumbar spine disability effective from June 12, 2009; and, increased the 10 percent rating for the cervical spine disability to 20 percent rating, effective from June 12, 2009.  

In May 2014, the Board remanded the case for additional development.  

In a January 2015 rating decision, the RO assigned an earlier effective date of March 1, 2009 for the assignment of the 20 percent rating for the service-connected cervical spine disability; and, found that an initial disability rating of 20 percent was warranted for the lumbar spine disability, effective from March 1, 2009.  In other words, the RO assigned initial 20 percent ratings for those disabilities.  


This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


